                                            Case 3:19-cv-01481-WHO Document 163 Filed 04/22/21 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    BRICE, et al.,                                    Case No. 3:18-cv-1200 WHO (TSH)
                                   8                     Plaintiffs,

                                   9             v.

                                  10
                                        REES, et al.,
                                  11
                                                         Defendants.
                                  12
Northern District of California
 United States District Court




                                        BRICE, et al.,                                    Case No. 3:19-cv-1481 WHO (TSH)
                                  13
                                                         Plaintiffs,
                                  14
                                                 v.                                       ORDER SCHEDULING SETTLEMENT
                                  15                                                      CONFERENCE BY ZOOM VIDEO
                                                                                          CONFERENCE
                                  16    STINSON,
                                  17                     Defendant.
                                  18
                                       TO ALL PARTIES AND COUNSEL OF RECORD:
                                  19
                                               This case was referred to Magistrate Judge Thomas S. Hixson for a settlement conference.
                                  20
                                       A.               Time and Location of the Settlement Conference
                                  21
                                               The settlement conference is scheduled for June 9, 2021 at 10:00 a.m, by Zoom Video
                                  22
                                       Conference.
                                  23
                                               ZOOM INSTRUCTIONS: The Court will send out a Zoom Invitation to all to join the
                                  24
                                       call the day before the hearing. Counsel shall include all emails in the Settlement Conference
                                  25
                                       Statement (see below). The Court cannot send the Zoom invitation to join the conference without
                                  26
                                       emails. Any questions or problems shall be directed to the Courtroom Deputy by email:
                                  27
                                       Rose_Maher@cand.uscourts.gov
                                  28
                                            Case 3:19-cv-01481-WHO Document 163 Filed 04/22/21 Page 2 of 4



                                       B.             Settlement Conference Statements
                                   1
                                               No later than June 2, 2021, each counsel shall email pdf versions of their settlement
                                   2
                                       conference statements to: TSHSettlement@cand.uscourts.gov The settlement conference
                                   3
                                       statement shall include the following:
                                   4
                                               1.     A list of emails of counsel, clients or representatives who will attend the
                                   5
                                       conference so they may receive a Zoom Videoconferencing invitation from the Court.
                                   6
                                               2.     A brief statement of the facts of the case.
                                   7
                                               3.     A brief statement of the claims and defenses including, but not limited to, statutory
                                   8
                                       or other grounds upon which the claims are founded, a candid evaluation of the parties’ likelihood
                                   9
                                       of prevailing on the claims and defenses, and a description of the major issues in dispute.
                                  10
                                               4.     A summary of the proceedings to date and any pending motions.
                                  11
                                               5.     The relief sought.
                                  12
Northern District of California




                                               6.     Any discrete issue that, if resolved, would facilitate the resolution of the case.
 United States District Court




                                  13
                                               7.     The party’s position on settlement, including present demands and offers and a
                                  14
                                       history of past settlement discussions.
                                  15
                                               Any party may submit an additional confidential letter to the Court at the
                                  16
                                       TSHSettlement@cand.uscourts.gov
                                  17
                                               The contents of this letter will not be disclosed to the other parties. However, parties may
                                  18
                                       not refuse to share information in the items 1 through 7 above.
                                  19
                                       C.             Participants
                                  20
                                               Lead trial counsel must attend the settlement conference with the parties and with the
                                  21
                                       persons having full authority to negotiate and settle the case by Zoom Video Conference.
                                  22
                                               1.             Corporation or Other Non-Government Entity
                                  23
                                               A party other than a natural person (such as a corporation or association) satisfies the
                                  24
                                       attendance requirement if represented by a person (other than outside counsel) who has final
                                  25
                                       authority to settle up to the full amount of the opposing party’s existing settlement demand or
                                  26
                                       offer and who is knowledgeable about the case. If the authority to settle is vested in a governing
                                  27
                                       board, claims committee, or equivalent body and cannot be delegated, a party must comply with
                                  28
                                                                                         2
                                            Case 3:19-cv-01481-WHO Document 163 Filed 04/22/21 Page 3 of 4




                                   1   the requirements of Northern District of California ADR Local Rule 7-4(a) and must designate a

                                   2   person with authority to participate in the settlement conference and, if a tentative settlement

                                   3   agreement is reached, to recommend the agreement to the approving body for its approval.

                                   4           2.              Government Entity
                                   5           A party that is a government entity satisfies the attendance requirement if represented by a

                                   6   person (in addition to counsel of record) who (a) has, to the greatest extent feasible, authority to

                                   7   settle, (b) is knowledgeable about the facts of the case, the government entity’s position, and the

                                   8   positions and policies under which the government entity decides whether to accept proposed

                                   9   settlements, and (c) has the authority, if a tentative settlement agreement is reached, to recommend

                                  10   the agreement to the government entity for its approval. See N.D. Cal. ADR Local R. 7-4(b). If

                                  11   the action is brought by the government on behalf of one or more individuals, at least one such

                                  12   individual also must attend. See id.
Northern District of California
 United States District Court




                                  13           3.              Insured Party
                                  14           An insured party must appear by Zoom Video Conference, with a representative of the

                                  15   carrier with full authority to negotiate up to the limits of coverage. A person who needs to call

                                  16   another person not present before agreeing to any settlement does not have full authority.

                                  17           4.              Attendance by Counsel and Parties
                                  18           Counsel and Parties must attend the settlement conference by Zoom Video

                                  19   Conference. There will be no in-person attendance. Any request to excuse the attendance of a

                                  20   party or party representative must be made on the scheduling call with Magistrate Judge Hixson,

                                  21   and if it was not granted on that call, is denied.

                                  22           5.              Minors
                                  23           No child under the age of 18 may attend the settlement conference by Zoom, without

                                  24   obtaining an order from this Court allowing their attendance. Any request must be made at least

                                  25   14 days before the conference and provide good cause for the exception.

                                  26   D.              Settlement Conference
                                  27           Settlement conferences regularly last three or more hours. The parties should be prepared

                                  28   to discuss such issues as: (1) their settlement objectives; (2) any impediments to settlement they
                                                                                            3
                                            Case 3:19-cv-01481-WHO Document 163 Filed 04/22/21 Page 4 of 4




                                   1   perceive; (3) whether they have enough information to discuss settlement and, if not, what

                                   2   additional information is needed; and (4) the possibility of a creative resolution of the dispute.

                                   3   Statements made during the conference are confidential and will not be admissible at trial if the

                                   4   case does not settle.

                                   5   E.             Rescheduling
                                   6           To reschedule a settlement conference, counsel shall contact the Courtroom Deputy, Rose

                                   7   Maher, at (415) 522-4708, preferably at least seven days before the conference but as far in

                                   8   advance as possible to obtain a new date. Counsel shall confirm the new date and time with

                                   9   opposing counsel and thereafter file a stipulation and proposed order that sets forth the new date

                                  10   and time of the settlement conference. The parties are advised that the original settlement

                                  11   conference date will remain on calendar unless they receive an order from the Court.

                                  12   F.             Additional Requirements
Northern District of California
 United States District Court




                                  13           The parties shall notify chambers immediately at (415) 522-4698 if the case settles prior to

                                  14   the date of the settlement conference. Counsel must provide a copy of this order to all

                                  15   participating parties. Counsel must review Northern District of California ADR Local Rule 7,

                                  16   available at http://www.adr.cand.uscourts.gov.

                                  17           IT IS SO ORDERED.

                                  18

                                  19   Dated: 4/22/2021

                                  20
                                                                                                     THOMAS S. HIXSON
                                  21                                                                 United States Magistrate Judge
                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         4
